office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-103738-16 uil the honorable patty murray united_states senator jackson federal building second avenue seattle wa attention dear senator murray i am responding to your inquiry dated date on behalf of your constituent -- ------------------------------ he wrote that a third-party administrator of his health_flexible_spending_arrangement fsa requested verification of certain medical_expenses for supplements related to a medical_condition he questioned whether irs guidance requires the third-party administrator to request his physician’s signature identification_number and an explanation of how the supplements relate to the medical_condition under a health_fsa an employer may pay or reimburse only those medical_expenses that an employee substantiates see proposed income_tax regulation sec_1 b irs publication health_savings_accounts and other tax-favored health_plans states the general_rule that non-prescription medicines other than insulin are not considered qualified_medical_expenses for fsa purposes it then states that a medicine or drug will be a qualified medical expense for fsa purposes only if the medicine or drug ---------------------- requires a prescription is available without a prescription an over-the-counter medicine or drug and you get a prescription for it or is insulin in addition irs publication medical and dental expenses including the health conex-103738-16 coverage tax_credit states that except for insulin qualified_medical_expenses do not include medical expense amounts paid for a drug that is not prescribed enclosed are both publications and they also are available on www irs gov this irs guidance is not contrary to the request from the third-party administrator for verification of certain medical_expenses for the supplements related to a medical_condition employer reimbursement of non-qualified medical_expenses puts the nontaxable status of the plan at risk based on the information you provided it appears the third-party administrator’s request for documentation is reasonable the third-party administrator can only pay those medical_expenses after it deems them substantiated if a third-party administrator notifies an employee that the documents submitted by a physician’s office are inadequate it is the employee’s responsibility to submit the additional documentation in order to get reimbursement i hope this information is helpful if you need additional information please contact me or sincerely -------------------- of my staff at ---------------- victoria a judson associate chief_counsel tax exempt and government entities enclosure irs publication irs publication
